Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 1 of 14 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

ROAD KING DEVELOPMENT, INC.,              )
and                                       )
ZEEDEE, LLC,                              )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )                      Case No.: 2:21-cv-55
                                          )
FRANCHISE GROUP, INC.,                    )
            Defendant.                    )
__________________________________________)

Serve:
         Franchise Group, Inc.
         Attn: C T Corporation System, Registered Agent
         4701 Cox Road, Ste. 285
         Glen Allen, Virginia 23060


                                         COMPLAINT

         COME NOW the Plaintiffs, Road King Development, Inc. (“Road King”), and ZeeDee,

LLC (“ZeeDee”), by counsel, for their Complaint against the Defendant, Franchise Group, Inc.

(“Liberty Tax”), and hereby state as follows:

                                          The Parties

         1.    Road King is a Texas Corporation with its principal place of business located at

202 Painted Sky, Comfort, Texas 78013.

         2.    ZeeDee is a Texas Limited Liability Company with its principal place of business

located at 202 Painted Sky, Comfort, Texas 78013. ZeeDee, LLC has two members, Road King

Development, Inc. and David Perez. David Perez is a natural person who resides at 125 S.

Lakeview Street, San Benito, Texas 78586 and is a resident of Texas

         3.    Franchise Group, Inc. d/b/a Liberty Tax is a Delaware corporation with its
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 2 of 14 PageID# 2




headquarters and principal place of business located at 1716 Corporate Landing Parkway, Virginia

Beach, Virginia 23454

       4.      Franchise Group, Inc. is a successor in interest to JTH Tax, Inc. d/b/a Liberty Tax.

                                  Subject Matter Jurisdiction

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity and the amount in controversy, excluding interest and costs, exceeds $75,000.

                                      Personal Jurisdiction

       6.      Personal jurisdiction over Liberty Tax exists in Virginia because, among other

reasons, Liberty Tax is incorporated in Virginia.

                                              Venue

       7.      Venue is proper in this Court because, among other reasons, it is a permissible

venue under 28 U.S.C. § 1391 as a district in which Liberty Tax is subject to personal jurisdiction.

                                       Statement of Facts

       8.      Liberty Tax is in the business of selling franchises engaged in the preparation of

tax returns as well as Area Development (“AD”) territories that support the franchises within their

prescribed geographic boundaries.

       9.      Road King and ZeeDee are parties to two separate AD agreements with Liberty

Tax.

       10.     Both Road King and ZeeDee are members of the Liberty Tax Area Developers

Association, a private organization that exists to help protect the interests of Liberty Tax Area

Developers (also, “AD” or “ADs”).
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 3 of 14 PageID# 3




        11.   On or about June 28, 2005, Road King entered into an AD agreement with Liberty

Tax to, among other things, develop candidates to become franchise owners and support existing

franchise owners in sixteen separate counties in Texas. See attached Exhibit A.

        12.   In exchange, Liberty contracted to pay Road King a percentage of franchise fees

and franchise royalties received by Liberty Tax from franchises within Road King’s designated

territory.

        13.   The payment to the Road King of any royalties, franchise fees, and/or interest

collected by Liberty Tax from a franchisee were to be paid to Road King “not later than the last

day of the next calendar month.”

        14.   E-filing fees are considered a tax preparation fee and must be included in the

calculations when determining royalty payments to ADs.

        15.   The Road King AD agreement was set to expire on June 28, 2015.

        16.   On or about November 18, 2014, Liberty Tax agreed to and executed an early

Renewal Agreement with Road King. See attached Exhibit B.

        17.   Although Paragraph 7.1 of the Renewal Agreement stated that the term of the

agreement was six years (i.e., November 18, 2020), an addendum to that agreement titled

“Acknowledgement of Early Renewal of Area Developer Agreement,” executed by Liberty Tax,

changed the term of agreement to ten years. Pursuant to this addendum the Renewal Agreement

was set to terminate on November 18, 2024.

        18.   Road King also owns a majority interest in ZeeDee.

        19.   On or about January 9, 2015, ZeeDee executed an AD agreement with Liberty Tax

to become the owner of another territory in Texas that had previously been owned and operated

by Road King. This agreement was set to expire on January 9, 2021. See attached Exhibit C.
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 4 of 14 PageID# 4




       20.    In material respects, the ZeeDee AD agreement provided for the same type of

contractual relationship with Liberty Tax as the Road King AD agreement discussed above.

       21.    Both the Road King and ZeeDee AD agreements contain a renewal provision by

which the AD can renew those agreements upon written notice at least six months prior to the

expiration of the agreement.

       22.    At all relevant times, the following were well-known general corporate policy and

practice at Liberty Tax, as set forth and communicated by Liberty Tax leadership: (1) strict 180-

day renewal notices for AD territories were not generally enforced when entities and agreements

were in good standing, and (2) though written notice to renew was required by Liberty Tax’s

agreements, oral notice of territory renewals were generally accepted by Liberty Tax.

       23.    On or about April 23, 2020, Road King submitted written notice of its intent to

renew to Liberty Tax. A representative of Liberty Tax acknowledged receipt of Road King’s

notice the same day. See attached Exhibit D.

       24.    Road King never received a renewal AD agreement from Liberty Tax.

       25.    On or about June 23, 2020, ZeeDee submitted written notice of its intent to renew

to Liberty Tax. A representative of Liberty Tax acknowledged receipt of ZeeDee’s notice the

following day. See attached Exhibit E.

       26.    On or about June 26, 2020, pursuant to a request by Liberty Tax, ZeeDee submitted

an updated and executed receipt of an Area Developer Franchise Disclosure Document (“FDD”).

A representative of Liberty Tax acknowledged receipt of ZeeDee’s executed FDD the same day.

       27.    ZeeDee never received a renewal AD agreement from Liberty Tax.

       28.    On or about November 23, 2020, Road King received correspondence from Liberty

Tax’s CEO, Brent Turner, stating that Road King had allegedly failed to meet the development
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 5 of 14 PageID# 5




goals set forth in the AD Agreement during the COVID-19 pandemic, and that as a result, Liberty

would not be renewing Road King’s AD agreement. Further, Liberty terminated Road King’s

rights to the territories listed in the AD Agreement effective immediately. See attached Exhibit

F.

        29.    Paragraph 4.1 of the agreement requires Liberty Tax to give Road King notice if it

is not meeting the minimum required development goals and provides that Liberty Tax’s only

remedy for such failure is to remove from the total territory the number of franchise territories that

the AD failed to sell. Pursuant to this provision, the notice Liberty Tax is obligated to issue must

include a list identifying which franchise territories it has selected to be deleted and should be

accompanied by any credit owed to the AD for the prepaid initial fee.

        30.    Prior to receiving the November 23, 2020 correspondence, Road King never

received any notification from Liberty Tax indicating it believed Road King was not meeting the

development goals set forth in the agreement.

        31.    Further, Liberty never identified which franchise territories it alleged were

deficient.

        32.    At some point after Road King and ZeeDee entered into the AD agreements

referenced above, Liberty Tax released new uniform agreements (the “Revised AD Agreements”)

to be entered into by all new ADs that contained materially different terms than those contained

within the AD agreements signed by Road King and ZeeDee (as well as other ADs similarly

situated).

        33.    While Liberty Tax initially informed existing ADs that they would be permitted to

renew their AD agreements with addendums to the Revised AD Agreements so that the terms
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 6 of 14 PageID# 6




would be the same as their existing AD agreements, Liberty changed course and began requiring

all ADs to execute the Revised AD Agreements as-is if they wished to renew.

       34.    The original AD agreements signed by Road King and ZeeDee contain the

following provision under Section 7.1:

              If Area Developer wishes to renew this Agreement, Area Developer
              must notify Liberty in writing at least one hundred and eighty (180)
              days before the expiration of this Agreement.

(emphasis added).

       35.    As of 2020, and upon information and belief 2021, Liberty Tax requires all

renewing ADs to execute the Revised AD Agreement, and Liberty Tax no longer permits ADs to

renew their existing AD agreements.

                              COUNT I
     BREACH OF CONTRACT- WRONGFUL TERMINATION OF AGREEMENT
                          (as to Road King)

       36.    Plaintiffs repeats and re-allege the foregoing paragraphs as if fully stated herein.

       37.    Pursuant to the early renewal addendum to Road King’s AD agreement, the term

of the expiration date was November 18, 2024 not November 18, 2020.

       38.    As a result, Liberty Tax’s action regarding this agreement was a termination action,

not a non-renewal action.

       39.    According to Liberty’s November 23, 2020 correspondence, Liberty terminated

Road King’s AD agreement due to Road King’s alleged failure to meet development goals.

       40.    However, Paragraph 4.1 of the agreement provides that deletion of territories was

the “sole remedy” for any alleged failure to meet performance goals.

       41.    Additionally, pursuant to Paragraph 4.1, Liberty Tax was required to notify Road

King of its alleged failure to meet the development goals established in the agreement “within 90
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 7 of 14 PageID# 7




days of the end of the year wherein the requirements were not met.” “Year” for purposes of this

provision, meant Liberty Tax’s fiscal year which ends on April 30.

        42.    Accordingly, Liberty Tax was contractually obligated to notify Road King of this

alleged failure to perform no later than July 30, 2020. However, Liberty Tax provided no notice

whatsoever to Road King regarding the development goals.

        43.    Further, Paragraph 7.3(b) of the agreement gives an exclusive list of causes for

which Liberty Tax is permitted to terminate an AD agreement without providing an opportunity

to cure. Failure to meet development goals is not listed as a reason for when Liberty Tax is

permitted to terminate without giving an opportunity to cure.

        44.    Paragraph 7.3(c) of the agreement states in relevant part that Liberty Tax may

terminate the agreement for the AD’s failure to perform any obligation in the agreement provided

that the failure to perform continues for thirty days after Liberty Tax’s notice of the breach.

        45.    Liberty Tax also did not provide notice of any other alleged breaches that could

form the basis for termination of the agreement.

        46.    Liberty Tax breached the terms of the Road King AD agreement in at least two

ways:

        47.    First, the AD agreement provides that deletion of territories was the “sole remedy”

for any alleged failure to meet performance goals. Liberty Tax breached the AD agreement when

it terminated Road King’s agreement rather than deleting territories due to Road King’s alleged

failure to meet development goals.

        48.    Second, Liberty Tax terminated Road King’s agreement without notice or

opportunity to cure as required.
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 8 of 14 PageID# 8




       49.      Road King has been damaged as a direct and proximate result of Liberty Tax’s

breaches in the amount of the lost future royalties lost due to the wrongful termination.

       WHEREFORE, in consideration of the foregoing, the Road King respectfully request the

       following relief:

             1. This Honorable Court enter an Order requiring Specific Performance that Liberty

                Tax reinstate Road King’s AD agreement and pay any royalties and payments that

                would have been otherwise due to be paid to Road King during the time period

                where the AD agreement was wrongfully terminated;

             2. In the alternative, direct and consequential damages in the amount of $1,535,560;

                and

             3. Such other and further relief as this Court may deem just and proper.

                                COUNT II
       BREACH OF CONTRACT- FAILURE TO PAY FRANCHISE ROYALTIES
                       (as to Road King and ZeeDee)

       50.      Plaintiffs repeat and re-allege the foregoing paragraphs as if fully stated herein.

       51.      Paragraph 3.3 of the agreement states that Liberty Tax will pay “an amount equal

to 50% of all ongoing royalties received by Liberty, if any, from a Franchisee during the Term.”

       52.      Paragraph 3.10 states that “Liberty will pay Area Developer its share of royalties

or franchise fees not later than the last day of the next calendar month.”

       53.      Liberty Tax breached the AD agreements by failing to pay the full share of royalties

and fees owed to Plaintiffs, specifically, their portion of the e-filing fees charged by Liberty to the

Franchisees, by the deadline stated in paragraph 3.10.

       54.      The Plaintiffs have been damaged as a direct and proximate result of Liberty Tax’s

breach in the amount of the franchise royalties not fully and timely paid to them by Liberty.
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 9 of 14 PageID# 9




       WHEREFORE, in consideration of the foregoing, the Plaintiffs respectfully request the

       following relief:

             1. Damages in the amount of $200,000, or such other amount as proven at trial; and

             2. Such other and further relief as this Court may deem just and proper.

                             COUNT III
    BREACH OF CONTRACT- FAILURE TO PROVIDE RENEWAL AGREEMENT
                     UNDER THE SAME TERMS
                            (as to ZeeDee)

       55.      Plaintiffs repeat and re-allege the foregoing paragraphs as if fully stated herein.

       56.      Liberty Tax’s actions with regard to the ZeeDee agreement have made it impossible

for ZeeDee to renew the agreement, in violation of the terms of the agreement.

       57.      Paragraph 7.2 of the agreement provides that ZeeDee would have the opportunity

to renew the agreement upon written notification to Liberty Tax of the intent to renew at least six

months prior to the expiration date.

       58.      ZeeDee properly notified Liberty of its intent to renew the agreement more than six

months prior to the expiration date of January 9, 2021.

       59.      As of the date of this filing, Liberty Tax is continuing to pay ZeeDee franchise fees

and royalties and treat ZeeDee as if it is still an active AD.

       60.      However, Liberty Tax had failed to present ZeeDee with a proposed renewal

agreement for its review and execution.

       61.      Liberty Tax’s failure to provide the renewal agreement has prevented ZeeDee from

exercising its right to renew the agreement. This interference with ZeeDee’s contractual rights

constitutes a breach of the terms of the agreement.

       62.      Further, Paragraph 7.2 of the agreement entitles ZeeDee to the opportunity to renew

the same agreement it entered into in 2015.
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 10 of 14 PageID# 10




       63.    However, Liberty Tax does not presently allow any existing Liberty AD to renew

their existing agreements, and instead Liberty Tax requires all existing ADs enter into the

materially different terms provided for in the Revised AD Agreements.

       64.    The Revised AD Agreements contain material changes to the terms and conditions

of the agreement, including the following changes:

             a) Paragraph 3.3 of the Revised AD Agreements does not specify the percentage of

                fees or royalties payable to ADs and it should provide for the same 50%

                compensation as the original AD agreement. Specifically, the Revised AD

                Agreement removes the AD’s right to receive a 50% royalty payment for Liberty

                Tax owned stores. Additionally, the Revised AD Agreements require ADs to

                provide support to Liberty Tax owned stores, even though they receive no

                payment of royalties from the Liberty Tax owned stores;

             b) Paragraphs 3.15, and 3.16 were added which include the ability for Liberty Tax

                to deduct amounts owed to Liberty Tax from payments to the AD, without any

                documentation or support, and the imposition of a $10,000 transfer fee for any

                transfer of the agreement;

             c) Paragraph 4.1 was amended to eliminate compensation for undeveloped

                territories that Liberty Tax re-acquires from ADs and expands the population of

                territories subject to re-acquisition, imposes two performance goals and permits

                Liberty Tax to delete active, revenue-producing franchises if the franchisee

                doesn’t meet the performance goals, and removes the language stating that

                deletion of territories was the “sole remedy” for failure to meet performance

                goals;
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 11 of 14 PageID# 11




              d) Paragraph 8.1 was amended to reduce the term of the agreement from ten years

                  to six years; and

              e) Paragraph 8.8(f) was added to impose liability on the ADs for any attorney’s fees

                  Liberty Tax incurred in enforcement of the agreement or its successful defense of

                  such an action by the AD.

       65.      Among other things, under the Revised AD Agreement, ZeeDee would make less

profit from its territory than it would under the original agreement.

       66.      These material changes alter the nature of the AD agreement and, therefore,

constitute a breach of Paragraph 7.2’s provision for ZeeDee to be able to renew the same

agreement.

       WHEREFORE, in consideration of the foregoing, ZeeDee respectfully requests the

       following relief:

             1. This Honorable Court enter an Order requiring Specific Performance that Liberty

                present ZeeDee with a new agreement that does not contain materially different

                terms and allow Road King to renew its AD agreement under the same terms as the

                original agreement;

             2. In the alternative, direct and consequential damages in the amount of

                $1,000,000.00; and

             3. Such other and further relief as this Court may deem just and proper.

                                           COUNT IV
                                 DECLARATORY JUDGMENT
                                  (as to Road King and ZeeDee)

       67.      Plaintiffs repeat and re-allege the foregoing paragraphs as if fully stated herein.
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 12 of 14 PageID# 12




       68.     The renewal provision of the AD agreement states that the AD may renew “this

Agreement.”

       69.     However, Liberty Tax released Revised AD Agreements with materially different

terms that are uniformly provided to all ADs as the basis for any renewed agreements.

       70.     The Revised AD Agreements include the following material changes:

              a) Paragraph 3.3 of the Revised AD Agreements does not specify the percentage of

                 fees or royalties payable to ADs and it should provide for the same 50%

                 compensation as the original AD agreement. Specifically, the Revised AD

                 Agreement removes the AD’s right to receive a 50% royalty payment for Liberty

                 Tax owned stores. Additionally, the Revised AD Agreements require ADs to

                 provide support to Liberty Tax owned stores, even though they receive no

                 payment of royalties from the Liberty Tax owned stores;

              b) Paragraphs 3.15, and 3.16 were added which include the ability for Liberty Tax

                 to deduct amounts owed to Liberty Tax from payments to the AD, without any

                 documentation or support, and the imposition of a $10,000 transfer fee for any

                 transfer of the agreement;

              c) Paragraph 4.1 was amended to eliminate compensation for undeveloped

                 territories that Liberty Tax re-acquires from ADs and expands the population of

                 territories subject to re-acquisition, imposes two performance goals and permits

                 Liberty Tax to delete active, revenue-producing franchises if the franchisee

                 doesn’t meet the performance goals, and removes the language stating that

                 deletion of territories was the “sole remedy” for failure to meet performance

                 goals;
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 13 of 14 PageID# 13




              d) Paragraph 8.1 was amended to reduce the term of the agreement from ten years

                  to six years; and

              e) Paragraph 8.8(f) was added to impose liability on the ADs for any attorney’s fees

                  Liberty Tax incurred in enforcement of the agreement or its successful defense of

                  such an action by the AD.

       71.      An actual justiciable controversy exists by way of Liberty Tax’s breach of its

contractual obligation to provide Plaintiffs with the opportunity to renew the same agreements

since Liberty Tax now requires all renewing ADs to sign the Revised AD Agreements.

       72.      Pursuant to 28 U.S.C. § 2201, Plaintiffs are entitled to declaratory judgment that

the terms of their original AD agreements provide them the right to renew the same agreements

without a material alteration of the terms and conditions.

       WHEREFORE, in consideration of the foregoing, the Plaintiffs respectfully request the

       following relief:

             1. An order declaring that original AD agreements entered into by Road King and

                ZeeDee require Liberty Tax to provide the opportunity for Plaintiffs to renew the

                same agreements, i.e., “this agreement,” and not some other materially changed

                agreements;

             2. An order declaring that Revised AD Agreements contain material differences from

                the original AD agreements entered into by Road King and ZeeDee;

             3. An order declaring that the Revised AD Agreements to be provided by Liberty Tax

                to Road King upon the specific performance referenced above in Count I, and to

                ZeeDee upon the specific performance referenced above in Count III, must be under
Case 2:21-cv-00055-RAJ-LRL Document 1 Filed 01/28/21 Page 14 of 14 PageID# 14




              the same material terms and conditions as the original AD agreements signed by

              Road King and ZeeDee;

          4. An order awarding to the Plaintiffs their costs and expenses incurred as a result of

              filing this lawsuit; and

          5. Such other and further relief as this Court may deem just and proper.



                                               Respectfully Submitted,


                                         ROAD KING DEVELOPMENT, INC,
                                         and
                                         ZEEDEE, LLC

                                         By:   /s/ Christopher D. Davis
                                                       Of Counsel



Christopher D. Davis, Esq. (VSB No.: 74809)
Destinee B. Byers, Esq. (VSB No.: 94691)
Erin C. McDaniel, Esq. (VSB No.: 94884)
Davis Law, PLC
555 Belaire Ave., Suite 340
Chesapeake, Virginia 23320
Telephone: (757) 410-2293
Facsimile: (757) 257-8614
chris@davislawplc.com
destinee@davislawplc.com
erin@davislawplc.com
Counsel for Plaintiffs
